UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7269



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL J. SINDRAM,

                                            Defendant - Appellant.



                            No. 05-7336



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL J. SINDRAM,

                                            Defendant - Appellant.



                            No. 05-7478



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
MICHAEL J. SINDRAM,

                                              Defendant - Appellant.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
96-111)


Submitted:   November 21, 2005           Decided:   February 14, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se. Tamera Lynn Fine, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland; Hollis Raphael
Weisman, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          In these consolidated appeals, Michael J. Sindram appeals

district court orders denying his motions for modification and

clarification, reconsideration and for appropriate relief. We have

reviewed the record and the district court orders and affirm on the

reasoning of the district court. See United States v. Sindram, No.

CR-96-111 (D. Md. Aug. 1, 2005; filed Aug. 12, 2005, entered Aug.

15, 2005; filed Sept. 6, 2005, entered Sept. 7, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -